The record in the above-entitled cause has been filed in this court. It contains, however, no notice of appeal either from the judgment or the order denying the motion for a new trial. Neither has there been any appearance of appellant in this court. We may say, though, that we have read the record, and there appears to be no doubt of defendant's guilt or that he had a fair trial.
The purported appeal is dismissed, and the record stricken from the files.
Chipman, P. J., and Hart, J., concurred.
 *Page 1